Herbert R. Brown, J.
The sole issue before us is whether Robatin’s injury was received “in the course of, and arising out of,” his employment, thus allowing him to participate in workers’ compensation pursuant to R.C. Chapter 4123. For the following reasons we hold that Robatin is not entitled to workers’ compensation benefits and overrule Littlefield v. Pillsbury Co. *68(1983), 6 Ohio St.3d 389, 6 OBR 439, 453 N.E.2d 570, to the extent that it conflicts with our opinion herein.
I
Appellant MTD asserts that the court of appeals erred when it held that Robatin’s right-hand turn into the congested entranceway of MTD’s south parking lot was a “special hazard” under Littlefield which entitled Robatin to collect workers’ compensation benefits.
At the heart of the question of whether an employee is entitled to participate in the Workers’ Compensation Fund is the causal connection between the injury and the activities, conditions, and environment of employment. Bralley v. Daugherty (1980), 61 Ohio St.2d 302, 15 O.O.3d 359, 401 N.E.2d 448. Additionally, we note the well-established rule that workers’ compensation statutes must be liberally construed in favor of the employee. R.C. 4123.95.
As a general rule, an employee with a fixed place of employment, who is injured while traveling to or from his place of employment, is not entitled to participate in the Workers’ Compensation Fund because the requisite causal connection between the injury and the employment does not exist. Bralley, supra. The general rule, however, does not operate as a complete bar to an employee who is injured commuting to and from work if the injury occurs within the “zone of employment.” Id. See, also, Indus. Comm. v. Barber (1927), 117 Ohio St. 373, 159 N.E. 363.
More recently, in Littlefield v. Pillsbury Co., supra, we also recognized the “special hazard or risk” exception to the general rule. In Littlefield we held that when the employment creates a “special hazard,” an employee is entitled to workers’ compensation benefits if he sustains injuries because of that hazard. Furthermore, we held that the rule applies where: (1) “but for” the employment, the employee would not have been at the location where the injury occurred, and (2) the risk is distinctive in nature or quantitatively greater than the risk common to the public. Id. at syllabus.
In Littlefield, the employee was injured in his vehicle while returning from lunch at a nearby restaurant. He was stopped in the roadway waiting to make a left-hand turn into the plant entrance when he was rear-ended by another vehicle. The plant entrance was the only means of egress and ingress. Id. at 389-390, 6 OBR at 439-440, 453 N.E.2d at 572. Under these facts, this court held that the employer had created a “special hazard,” thereby putting the employee at a quantitatively greater risk than that common to the public at large.
*69On its facts, Littlefield cannot be distinguished from the present case. We conclude today that our decision in Littlefield was an incorrect application of the law to the facts of that case. In Littlefield, and in the present case, the facts do not support a finding that the employer created a special hazard of employment. The risk to an employee making a turn from a busy roadway and into the plant entrance is no different from, and no greater than, the risk that any member of the driving public encounters every day on crowded and congested city streets. The risk was that a negligent driver would cause a rear-end collision — an occurrence not resulting from a “special hazard” created by the employer.
The facts in the case before us do not indicate a “special hazard.” The first prong of the Littlefield test is not in dispute: “but for” Robatin’s employment with MTD, he would not have been at the location where the injury occurred— in other words, the parties concede that Robatin was on his way to work. The “but for” part of the test, however, is so encompassing as to be virtually unlimited in scope, as noted by Justice Locher in his Littlefield dissent.
The present case fails on the second requirement enumerated in the Little-field syllabus, which is not met here because MTD created no “special hazard.” Like millions of Ohioans driving to work every day, Robatin drove on busy, public streets. He, like everyone else, risked an accident. The fact that Robatin had to slow down because of congested traffic at the lot entrance while waiting to enter is a normal event in city driving and not a “special” risk created by MTD. The risk that Robatin encountered was the negligent driver who violated traffic laws and rear-ended his vehicle. Had congested traffic caused Robatin to slow to a standstill while not on his way to work (as for example if he were pulling into a drive-in restaurant), the accident would have occurred in the same way. Furthermore, it was neither a “risk * * * distinctive in nature [n]or quantitatively greater than the risk common to the public.” MTD, therefore, created no “special hazard” entitling Robatin to workers’ compensation benefits for his injuries.
Appellee Robatin, however, contends that even without establishing a “special hazard,” he is entitled to workers’ compensation benefits.
Robatin claims that his injury is compensable because it occurred within the “zone of employment.” Bralley, supra. We disagree. When Robatin encountered the negligent driver immediately adjacent to MTD’s lot, he had not already arrived at his place of employment, as in Baughman v. Eaton Corp. (1980), 62 Ohio St.2d 62, 16 O.O.3d 45, 402 N.E.2d 1201. Further, unlike the facts of Barber, supra, there is no evidence that MTD had control over West 130th Street, where the accident occurred, or over the driver who rear ended Robatin. Accordingly, we do not agree that Robatin was within the “zone of employment.”
*70Robatin also contends that there is a causal connection between his injury and his employment based on the totality of the circumstances surrounding the accident. We have determined the following factors to be relevant under this test: (1) the proximity of the scene of the accident to the place of employment, (2) the degree of control the employer had over the scene of the accident, and (3) the benefit the employer received from the injured employee’s presence at the scene of the accident. Fisher v. Mayfield (1990), 49 Ohio St.3d 275, 277, 551 N.E.2d 1271, 1274; Lord v. Daugherty (1981), 66 Ohio St.2d 441, 20 O.O.3d 376, 423 N.E.2d 96, at syllabus.
While we agree that the accident occurred proximate to Robatin’s place of employment, we do not agree that the second and third prongs of the “totality of the circumstances” test are met. As stated, MTD did not have control over the scene of the accident: it controlled neither the public street on which the accident occurred nor the negligent driver who caused the accident. Furthermore, an employee arriving to begin his day’s work is not yet performing any service for the benefit of his employer. Therefore, under the totality of the circumstances, we find no causal connection between Robatin’s injury and his employment.
II
In conclusion, Robatin’s injury was not received “in the course of, and arising out of” his employment, and we reverse the judgment of the court of appeals.

Judgment reversed.

Moyer, C.J., Holmes and Wright, JJ., concur.
Sweeney, Douglas and Resnick, JJ., dissent.